SEABURY, J.
This is an action to recover $75 rent under a lease made between the plaintiff as landlord and the defendant Kate M. Lockwood as tenant. The plaintiff proved the lease, and that the rent for April, 1912, was not paid. This proof entitled the plaintiff to a judgment against the defendant Kate M. Lockwood, but furnished no justification for the- entry of a judgment against her' husband, Richard H. Lockwood.
*375It follows that as to the appellant Richard H. Lockwood the judgment is reversed, with costs, and the complaint dismissed, with costs. As to the defendant Kate M. Lockwood, the judgment is affirmed, with costs. All concur.